Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Paris Diane Brown, Appellant                          Appeal from the 429th District Court of
                                                      Collin County, Texas (Tr. Ct. No. 429-
No. 06-13-00080-CV        v.                          02071-2011). Opinion delivered by Chief
                                                      Justice Morriss, Justice Carter and Justice
Kathy Keith, Appellee                                 Moseley participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Paris Diane Brown, pay all costs of this appeal.




                                                      RENDERED NOVEMBER 1, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk